Luke, J.
From the evidence, the jury were authorized to believe that the defendant was engaged in distilling whisky. There was evidence that he poured a quantity of beer into the still,- built a fire under it, and had the beer boiling at the time of his discovery, and that there was at the still approximately 200 gallons of beer, fermented from meal and syrup or other ingredients.
In view of the charge of the court as a whole and the evidence, it was not error for the court to fail to comply with the defendant’s written request to charge. The defendant has had a legal trial. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Blood-worth, J., concur.